DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 21 objected to because of the following informalities:  
Claim 11 recites in part “a source coupled a word driver line” which is missing a preposition, e.g. “a source coupled to a word driver line”.
Claim 21 line 9 recites “the second source drain region” which should be “the second source[[ ]]/drain region”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,5-7 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0058155 A1 to Callen et al., “Callen”.
Regarding claim 1, Callen discloses a semiconductor device (Fig. 2) comprising:
a gate electrode (125, ¶ [0029]) extending in a first direction (left-right), the gate electrode (125) including a side extending in the first direction;
a first active region (114/115/116, ¶ [0023],[0024]) extending in a second direction (up-down) perpendicular to the first direction, the first active region including:
a first center portion (116) having a first width (not labeled, see Examiner-annotated figure below) in the first direction; and 
a first end portion (towards top of picture) at a first end of the first center portion, having a second width (WPU, ¶ [0023]) in the first direction, the second width (WPU) greater than (as pictured) the first width; and
a second active region (110/112, ¶ [0022]) extending in the second direction, the second active region including:
a second center portion (with width WPD, ¶ [0013]) having a third width (WPD) in the first direction; and 
a second end portion (with width WPG, ¶ [0013]) disposed at a second end of the second center portion, having a fourth width (WPG) in the first direction, the fourth width (WPG) greater than (as pictured) the second width (WPU), 
wherein the gate electrode (125) is configured to overlap along a side with a portion of the first end portion (i.e. overlaps region 115) and to overlap on a side with a portion of the second center portion (i.e. overlaps with 112).

    PNG
    media_image1.png
    714
    817
    media_image1.png
    Greyscale

Regarding claim 5, Callen discloses the semiconductor device of claim 1, and Callen further discloses wherein the second center portion (112) comprises a source (under 128 or under 129) and a contact of the source (128 or 129, ¶ [0030]), and wherein a width of the contact (128 or 129) in the first direction is smaller than the first width (each contact square is smaller than the width of 116 as pictured).

Regarding claim 6, Callen discloses t semiconductor device (Fig. 2) comprising:
an area including a plurality of transistors of a same type (i.e. memory or SRAM transistors), the area comprising:
a gate electrode (125, ¶ [0029]) extending in a first direction;
a first sub-region extending in a second direction perpendicular to the first direction, the first sub-region including a first active region (114/115/116, ¶ [0023],[0024]), the first active region including:
a first center portion (116) having a first width (not labeled, see Examiner-annotated figure below) in the first direction; and 
a first end portion (towards top of picture) in contact with the first center portion, the first end portion having a second width (WPU, ¶ [0023]) in the first direction; and 
a second sub-region adjacent to the first sub-region, extending in the second direction, and including a second active region (110/112, ¶ [0022]), the second active region including:
a second center portion (with width WPD, ¶ [0013]) having the first width (WPD) in the second direction; and
a second end portion (with width WPG, ¶ [0013]) in contact with the second center portion, the second end portion having the second width (WPG) in the second direction, wherein the second width (WPG) is greater than the first width (WPD).

Regarding claim 7, Callen discloses the semiconductor device of claim 6, and Callen further discloses wherein the gate electrode (125) includes a side (see Examiner-annotated figure below) extending in the first direction (left-right), and 
wherein the gate electrode (125) is configured to overlap with a portion of the first end portion and a portion of the second center portion along the side (see Examiner-annotated figure below):

    PNG
    media_image2.png
    806
    799
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 14-24 are allowed.
Claims 2-4,8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Although prior art i.e. Callen discloses a semiconductor device as discussed above, prior art fails to reasonably teach or suggest wherein the gate electrode is configured to overlap along another side opposite to the side with a portion of the second end portion and to overlap along the other side with a portion of the first center portion as claimed in claim 2 together with all of the limitations of claim 1 as claimed.
Prior art additionally fails to reasonably teach or suggest wherein the first end portion comprises a drain, wherein the gate electrode has a recess region along the side, and wherein the recess region is configured to provide a distance between a contact of the drain and the gate electrode, as claimed in claim 3 together with all of the limitations of claim 1 as claimed.  Claim 4 is objected to as being allowable insofar as it depends on claim 3.
Additionally, prior art fails to reasonably teach or suggest wherein the first end portion comprises a drain, wherein the gate electrode has a recess region along the side, and wherein a contact of a drain is disposed in the recess region with a distance from the gate electrode, as claimed in claim 8 together with all of the limitations of claim 7 and claim 6 as claimed.  Claims 9-13 are objected to as being allowable insofar as they depend upon claim 8.
Prior art e.g. U.S. Patent Application Publication Number 2018/0166119 A1 to Jeong teaches a semiconductor device (e.g. FIG. 4) with a first subword driver including a first transistor (e.g. in A_N1) comprising a first gate, a first drain, and a first source and a second subword driver (e.g. A_N2) comprising a second gate, a second drain, and a second source. 
However, prior art fails to reasonably teach or suggest additionally wherein the first channel region of a side of the first source/drain region has a width smaller than a width of the first channel region of a side of the second source/drain region; and a second active region extending in the second direction across the gate electrode, the second channel region of a side of the third source/drain region has a width smaller than a width of a side of the fourth source/drain region,
wherein the second channel region of the side of the third source/drain region is arranged adjacent to the second source/drain region in the first direction, and wherein the first channel region of the side of the first source/drain region is arranged adjacent to the fourth source/drain region in the first direction, together with all of the other limitations of claim 21 as claimed.  Claims 22-24 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  Claim 14 is allowable for similar reasons to claim 21 and claims 15-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891